Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamabe (WO 2019/151529 A1).
Regarding claim 1, Hamabe (Figures 1, 3, 5 and 6) teaches an antenna device comprising an antenna surface 40 having an antenna conductor 45; a ground surface 10 facing the antenna surface and having a ground conductor 15; and a stub 25 including a plurality of transmission lines 27-29 coupled in series (Figure 5) , the plurality of transmission lines having different line widths (abstract), wherein the stub 25 is located between the antenna surface 40 and the ground surface 10, and wherein the antenna conductor 45 is electrically conducted to the stub via a feeding point 21 coupled to a transmission line on one end side, of the plurality of transmission lines. 
Regarding claim 2, as applied to claim 1, Hamabe (para [0023]) teaches that the plurality of transmission lines 27-29 each have a same line length.

Regarding claim 4, as applied to claim 3, Hamabe (Figure 1) teaches that the substrate 8 includes a through hole 86 penetrating from the back surface of the first substrate 8a to the front surface of the second substrate 8b, and wherein the through hole includes a feeding conductor 54 used for powering the antenna conductor and the stub.
Regarding claim 5, as applied to claim 4, Hamabe (Figure 1) teaches that the stub 25 is powered via the feeding conductor 54 and via the feeding point 21 disposed on the one end side of the stub.
Regarding claim 6, as applied to claim 1, Hamabe (para [0017]) teaches that the antenna conductor 45 includes a rectangular patch. 
Regarding claim 7, as applied to claim 6, Hamabe (Figures 3, 5, 6 and 16) teaches that the antenna surface 40 has a rectangular shape around the antenna conductor (para [0055]), a feeding surface 20 includes the stub and has a rectangular shape, the stub having the plurality of transmission lines 27-29 coupled in series along a longitudinal direction of the antenna conductor (Figure 16), and the ground surface has a rectangular shape around the ground conductor (para [0056]).
Regarding claim 8, as applied to claim 4, Hamabe (Figure 1) teaches that the antenna conductor 45 short-circuits with an end surface of the feeding conductor 54, on the antenna surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845